Citation Nr: 1717143	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-03 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for sinusitis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Atuyotan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1974 to March 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In December 2015, a video conference hearing was held before the undersigned.  A transcript of the hearing is of record.  

The Board remanded the Veteran's claim for a contemporaneous examination in March 2016.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

From the effective date of service connection, the Veteran's sinusitis has not been productive of one or two incapacitating episodes of sinusitis per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting. 


CONCLUSION OF LAW

An initial compensable rating for sinusitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.97,  Diagnostic Code (Code) 6513 (2016). 



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a) (West 2014);  38 C.F.R. § 3.159(b) (2016).

The appeal of the sinusitis issue arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The Veteran was afforded an opportunity to testify before the undersigned in December 2015.  Further, the Veteran's service treatment and personnel records have been obtained, as well as post-service VA and private treatment records.

The Veteran was provided with a VA examinations in September 2011 and May 2016.  The latter examination is sufficient evidence for deciding the Veteran's sinusitis higher rating claim, as it is based upon consideration of the Veteran's prior medical history and examinations, describes the Veteran's sinusitis in sufficient detail so that the Board's evaluation is a fully informed one, and includes findings relevant to the applicable rating criteria.  Thus, VA's duty to assist has been met.

 Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155;  38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim. 

For sinusitis, a noncompensable rating is warranted where it is detected by X-ray only.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97,  Code 6513.

The Veteran seeks an initial compensable rating based on his contention that he experiences 50 non-incapacitating episodes per year, based on his hearing testimony.  According to the Veteran, he began having sinus problems in 1975.  At the onset of this condition, he states that he was stationed at Camp Pendleton, in California.  The Veteran reports he was diagnosed with sinusitis in 2000.  

Service treatment records (STRs) show that the Veteran was treated for sinus trouble, as well as a stuffed nose and congested lungs with occasional headaches.  After service, private records from Tampa General Hospital in October 2000 show treatment for sinusitis.  VA records show clear paranasal sinuses by X-ray in December 2000, complaints of some chronic sinus congestion in October 2001 with a negative CT scan of the sinuses, complaints of a lot of sinus congestion in June 2004, nasal congestion for 4 days in January 2007, a diagnosis of allergic rhinitis in May 2007 when he reported sinus congestion, drainage, and frontal pain, chronic sinusitis with sinus tenderness in September 2008, and complaints of sinus headaches in December 2008.  

In January 2009, the Veteran filed a claim of service connection for a "sinus condition."  In April 2009, during an emergency visit to the VA medical center (VAMC) for his hypertension, the Veteran reported allergies and admitted to having a history of substance abuse.  The Veteran is allergic to ASA, which gives him nose bleeds.  In April 2009, during a primary care follow-up from the Houston VAMC, the physician reported chronic rhinitis/sinusitis with the Veteran presently taking Benadryl and loratadine daily, with flunisolide.  In April 2009, VA X-rays of the sinuses were taken due to complaints of worsening rhinitis/sinusitis.  They revealed that the sinuses were well aerated and clear.  There was no air fluid level seen; and no bony abnormalities were visualized; and no radiographic abnormality was detected.  

In April 2011 VA treatment records, the Veteran was having episodes of coughing and sinus discomfort.  In May 2011 treatment records, while the Veteran had sinus complaints, it is noted that the Veteran had nonresolving nasal congestion and flunisolide was not helping.  Also, in May 2011, upon a physical examination, the physician reported that there was no sinus tenderness, but nasal bogginess.  In July 2011 treatment records, the Veteran was prescribed Benadryl for sinus drip.  

On a September 20l1 VA medical examination, the Veteran stated his sinus symptoms occur periodically and consist mainly of watery eyes, nasal congestion and rhinorrhea which is mostly clear.  The examiner noted that the Veteran was using some sinus medication but did not know the name.  The examiner noted that X-rays were not available at the time of the examination report, and that there were no significant effects at the time concerning the Veteran's occupation.  

In December 2013 VA treatment records, it is noted that the Veteran has seasonal allergies and recent rhinorrhea; prescriptions for this period included tablets for allergy nasal congestion and a nasal spray.  Also, in December 2013, VA treatment records show complaints of nasal congestion with nasal bogginess and a diagnosis of an upper respiratory infection.  In October 2014 VA treatment records he had sinus tenderness; and in May 2015, during an emergency room visit to Houston VAMC, it is noted that the Veteran was treated for allergies and chronic sinusitis.  

On a May 2016 VA examination, the examiner reported that the Veteran did not have any non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the past 12 months.  Further, the examiner stated that the Veteran did not have any incapacitating episodes of sinusitis requiring prolonged (4 to 6 weeks) of antibiotic treatment in the past 12 months.  Imaging studies were conducted which showed paranasal sinuses are well-developed and clear.  There was no radiographic evidence of sinusitis.  The examiner stated that based on the medical evidence obtained during the examination, there was no sinusitis noted upon the physical examination, or by radiographic evidence of three views of the Veteran's sinuses.  The examiner also found that the Veteran's sinus condition did not impact his ability to work.  

Later, in May 2016, the Veteran was seen in the emergency room of Houston VAMC with complaints of sinus congestion and headaches for three days.  It was noted that the Veteran ran out of his blood pressure medication for two weeks.  The emergency department noted impressions of hypertensive urgency and allergic rhinitis.  It is reported that he was treated for hypertensive urgency and released the same day. 
 
After careful review of the record, the Board finds that the reports of the VA examinations and the treatment records do not provide evidence to support the Veteran's claim for a compensable rating.  The medical evidence does not show that at any time under consideration (since the grant of service connection) symptoms of the Veteran's sinusitis have resulted in one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, so as to meet the criteria for a 10 percent rating.  In fact, the medical evidence does not show that the Veteran ever required prolonged antibiotic treatment (consistent with incapacitating episodes) for treatment of sinusitis, nor has the Veteran claimed he needed antibiotics.  In terms of non-incapacitating episodes, the treatment records show occasional complaints throughout the years of nasal congestion but they do not equate to at least three episodes a year and they are usually associated with conditions other than sinusitis, such as an upper respiratory infection, allergic rhinitis, and seasonal allergies.  

The Board acknowledges the Veteran's statements and testimony to the effect that his sinusitis is so disabling as to warrant a higher rating.  He is competent to report symptoms of congestion, headaches, and pain, and he is competent to assert how often he experiences such symptoms (e.g., 50 times a year).  See Charles v. Principi, 16 Vet. App. 370, 274 (2002)(finding Veteran competent to testify to symptomatology capable of lay observation);  Layno v. Brown, 6 Vet. App. 465, 469 (1994)(noting competent lay evidence requires facts perceived through the use of the five senses).  However, he is not competent to testify that his symptoms are attributable to sinusitis and that such sinusitis has worsened to a level requiring a higher evaluation under the applicable diagnostic code.  

The Board must rely upon competent medical evidence to determine the diagnosis 
or clinical features of a disease or disorder.  While the Veteran, as a layman, is competent to provide evidence regarding injury and symptomatology, he is not competent to provide evidence regarding diagnosis or the clinical severity of a disability - especially because, in this particular instance, the rating for the disability is determined by specific objective measures.  Only a medical professional can provide evidence of diagnosis or clinical severity of a disease or disorder in this circumstance.  As a result, the Board places significantly more weight on the objective clinical findings reported on examinations and outpatient visits than the Veteran's subjective statements in support of his claim.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991)(determining the credibility of evidence is a function for the Board).  

Here, the Veteran testified to having dozens of non-incapacitating episodes of sinusitis per year.  VA examinations and outpatient records document his complaints of and treatment for (with tablets and sprays) nasal symptoms; however, it is not shown that all of his nasal problems are associated with his service-connected sinusitis.  In fact, after occasionally complaining of certain symptoms of congestion and headache, he is shown to have received treatment for an upper respiratory infection as well as allergic rhinitis.  Despite the Veteran's assertions to the contrary, the frequency of episodes of sinusitis (versus another ailment) are not medically substantiated, nor are such symptoms as headaches, pain, and purulent discharge/crusting medically substantiated.  As a layman, the Veteran is not shown to have the medical expertise to relate his nasal symptoms to actual episodes of sinusitis versus a nonservice-connected disability.  Therefore, his testimony with regard to experiencing 50 episodes of sinusitis is not only remarkable for its seeming severe nature but also reflective of evidence to which he is not competent to provide.  Given that he is not competent to provide such evidence, it is not deemed to have any probative value to support his claim for a higher rating.   

In summary, it is not shown that the Veteran's sinusitis has at any time under consideration been manifested by symptoms and impairment of a nature, frequency and severity consistent with the criteria for a 10 percent rating (or approximating such a level of severity).  Consequently, an initial compensable rating is not warranted, and the benefit of the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

Other Considerations

Neither the Veteran nor his representative has raised any other issues, nor has any other issues been raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, 8-9 (Vet. App. March 17, 2017)(Confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


ORDER

Entitlement to an initial compensable rating for sinusitis is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


